Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 1 of 86 PageID #: 7




                     Exhibit A
 Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 2 of 86 PageID #: 8




   IN THE COURT OF CHANCERY FOR THE STATE OF DELAWARE

 PRESIDIO, INC., PRESIDIO                     )
 HOLDINGS INC., and PRESIDIO                  )
 NETWORKED SOLUTIONS LLC,                     )
                                              )
                     Plaintiffs,              )   C.A. No. 2020-0536- MTZ
                                              )
       v.
                                              )
                                              )   PUBLIC VERSION
 GREGORY SEMLER, CANDACE
                                              )   JULY 6, 2020
 DAVIS, and RIGHT! SYSTEMS, INC.,
                                              )
                     Defendants.              )
                                              )
                                              )

                             VERIFIED COMPLAINT

      Plaintiffs Presidio, Inc., Presidio Holdings Inc. and Presidio Networked

Solutions LLC (collectively “Presidio”) allege for their complaint, based upon

knowledge as to themselves and their own acts, and upon information and belief as

to all other matters, as follows:

                           NATURE OF THE ACTION

      1.     Presidio brings this action against Defendants Gregory Semler

(“Semler”), a former Presidio Vice President of Sales, Candace Davis (“Davis”), a

former Presidio Senior Account Manager, and their new employer, Defendant Right!

Systems Inc. (“RSI” and collectively with Semler and Davis, the “Defendants”) for

                   and unfair competition against each of the Defendants and tortious

interference against Defendant RSI.

                                          1
 Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 3 of 86 PageID #: 9




      2.     This case is about a coordinated campaign by RSI, Semler and Davis to

unfairly steal Presidio’s customers and suppliers. Not only do Defendants’ actions

breach the clear terms of the contracts Semler and Davis executed, but they are using

confidential Presidio information in an attempt to gain an improper advantage and

as a shortcut to building its business through proper means which threatens the

significant investment Presidio has made in its business relationships.

      3.     Semler is a former senior Presidio executive who was responsible for

developing and implementing Presidio’s business and sales strategies and

overseeing the management of Presidio’s customer and supplier accounts. Davis

was a senior account manager at Presidio who managed and was the principal contact

for a number of Presidio’s customers and strategic partners. Davis reported to

Semler during her employment at Presidio.

      4.     Earlier this year, Semler and Davis both joined RSI, one of Presidio’s

competitors, in similar roles as the ones they held at Presidio. Semler and Davis

have engaged and are still engaged in the process of soliciting Presidio’s key

customers, suppliers, and strategic partners in violation of their respective

employment agreements with Presidio. Further, Semler’s employment by one of

Presidio’s direct competitors and his successful efforts to solicit another Presidio

employee to join him at RSI are further violations of his employment agreement with

Presidio.   RSI is aware of the restrictions in Semler and Davis’s agreements with
                                          2
 Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 4 of 86 PageID #: 10




Presidio, and, based upon information reviewed thus far, has encouraged and

assisted their violation of their respective agreements.

      5.     Semler and Davis, with RSI’s knowledge and assistance, are using

Presidio’s confidential and customer information and business and sales strategies

to solicit the very customers that Semler and Davis managed while at Presidio on

behalf of RSI. Presidio has suffered and will continue to suffer irreparable injury as

a result of Defendants’ ongoing solicitation of Presidio’s customers and suppliers.

Accordingly, Presidio seeks damages from Defendants, as well as a preliminary

injunction restraining Semler and Davis from soliciting Presidio’s customers,

suppliers, contracting parties and/or strategic partners, and employees, and from

using or disclosing any Presidio confidential information.

                   PARTIES, JURISDICTION, AND VENUE

      6.     Plaintiff Presidio, Inc. is a Delaware corporation. Presidio, Inc.’s

corporate headquarters are located in New York, New York.

      7.     Plaintiff Presidio Holdings Inc. is a Delaware corporation and a wholly

owned subsidiary of Presidio, Inc. Presidio Holdings Inc.’s corporate headquarters

are located in New York, New York.

      8.     Plaintiff Presidio Networked Solutions LLC is a Florida limited

liability company and a wholly owned subsidiary of Presidio Holdings Inc. Presidio


                                          3
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 5 of 86 PageID #: 11




Networked Solutions LLC’s corporate headquarters are located in New York, New

York.

        9.    Defendant Gregory Semler was a Vice President of Sales for Presidio

from February 2014 through January 2020. Upon information and belief, Semler

has been an employed by RSI as a Vice President of Sales since January 2020.

Semler’s last known home address is                                                  .

        10.   Defendant Candace Davis was a Senior Account Manager for Presidio

from January 2015 through June 2019. Upon information and belief, Davis has been

employed by RSI as a Senior Account Manager since April 2020. Davis’s last known

home address is                                           .

        11.   Defendant RSI is a Washington limited liability company.          Upon

information and belief RSI’s corporate headquarters are located in Lacey,

Washington.

        12.   This Court has personal jurisdiction over Semler because Semler signed

a Non-Competition, Non-Solicitation and No-Hire Agreement, dated February 26,

2017 (the “Semler Agreement”) in connection with his employment with Presidio

whereby both Semler and Presidio consented to the exclusive jurisdiction of

Delaware courts, including the Court of Chancery of the State of Delaware, for the

purpose of any suit, action or other proceeding arising out of, or in connection with,


                                          4
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 6 of 86 PageID #: 12




the Semler Agreement. The Semler Agreement also provides for the application of

Delaware law. A copy of the Semler Agreement is attached as Exhibit A.

      13.    This Court has personal jurisdiction over Davis because Davis signed a

Confidentiality, Invention Assignment, Non-Solicitation and No-Hire Agreement,

dated January 12, 2015 (the “Davis Agreement”) in connection with her employment

with Presidio whereby both Davis and Presidio consented to the exclusive

jurisdiction of Delaware courts, including the Court of Chancery of the State of

Delaware, for the purpose of any suit, action or other proceeding arising out of, or

in connection with, the Davis Agreement. The Davis Agreement also provides for

the application of Delaware law. A copy of the Davis Agreement is attached as

Exhibit B.

      14.




                                         5
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 7 of 86 PageID #: 13




      15.      This Court has subject matter jurisdiction over this matter under 10 Del.

C. § 341 because Presidio seeks injunctive and other equitable relief.

                                        FACTS

      C.       Presidio’s Business and Employment of Semler and Davis

      16.      Presidio provides professional and managed services for advanced

information technology solutions, including designing and implementing

networking and cloud computing solutions, data storage services and data centers,

and information and cyber security services. Presidio serves a large variety of

customers across a number of industries and sectors and operates its business across

the country.

      17.      Presidio contracts with a network of suppliers and strategic partners

who provide the hardware, routers, switches, wireless systems, and broadcast

systems for the customer solutions that Presidio provides. Presidio and its suppliers

work jointly to design and implement information technology solutions and on a

broader scale to develop joint business development and sales strategies. The

relationships with the suppliers is critical to Presidio’s business as there are many

opportunities sourced by the suppliers. Presidio, primarily through its account

managers, works with its partner suppliers to design and implement customized

networking and data solutions for its customers, and it is crucial to Presidio’s



                                            6
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 8 of 86 PageID #: 14




continuing business to cultivate and maintain these strategic relationships with its

suppliers.

             i.    Semler and Davis’s Employment by Presidio

      18.    From February 2014 through January 2020, Semler served as Vice

President of Sales at Presidio based in Bellevue, Washington.            Semler was

responsible for developing and strengthening the business relationships between

Presidio and its customers and suppliers on the West Coast. Semler also managed a

team of Presidio account managers in his region, who solicit, service, and maintain

Presidio’s customer relationships and serve as the day-to-day contacts with

Presidio’s customers and suppliers. As relevant to this action, Semler, during his

time at Presidio, amassed a number of key contacts at Presidio’s current and potential

                                                       customer accounts, as well as

with the suppliers who provided services and hardware for the solutions offered to

and implemented with those customers.

      19.    As a senior sales executive, Semler was also directly involved in

Presidio’s high-level business and sales strategies to obtain and retain Presidio’s

customer accounts for which he was responsible for overseeing in his region.

      20.    Davis was hired as a Senior Account Manager at Presidio in January

2015. Davis was responsible for soliciting, servicing, and maintaining certain of

Presidio’s customer accounts, primarily           customer accounts, in the pacific
                                          7
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 9 of 86 PageID #: 15




northwest and mountain state regions. As relevant to this action, Davis was the

Senior Account Manager assigned to Presidio’s accounts with

                                                                              and

                                      and



      21.    Davis was also responsible for managing the relationships with

Presidio’s partner suppliers who partner with Presidio to design and implement

customized networking and data solutions for Presidio’s customers.

      22.    Throughout her time at Presidio, Davis reported to Semler, who was

involved in overseeing Davis’s management of customer accounts. Semler also

provided key contacts to Davis and assisted in the solicitation and management of

Presidio’s        customers and associated supplier relationships for the accounts

Davis managed. Davis provided notice of her resignation on May 22, 2019, and her

last date at Presidio was June 21, 2019.

      23.    During the course of their employment by Presidio, both Semler and

Davis were privy to competitive and confidential information concerning Presidio’s

customers (including the        accounts they managed). This information includes,

but is not limited to pricing, margins, and customer requirements and strategies.

Presidio uses this confidential information to tailor and execute its business and


                                           8
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 10 of 86 PageID #: 16




marketing strategies for its customers and it is critical to effectively compete in a

highly competitive market.

             ii.   The Semler and Davis Agreements

      24.    In order to ensure that Presidio protects its confidential and proprietary

information and its customer and suppliers’ confidential information, Presidio

requires its employees to execute confidentiality and non-solicitation agreements

upon hire, to ensure that its confidential and competitive customer information

cannot be used by employees who leave Presidio to solicit Presidio’s customers.

      25.    Semler and Davis both acknowledged they would be privy to “detailed

knowledge of competitively sensitive and important confidential information and

trade secrets of [Presidio] and [its] businesses, including information regarding the

[Presidio’s] plans and relationships with customers, suppliers and others” in

connection with their employment by Presidio. Ex. A at 1; Ex. B at 1.

      26.    The Semler Agreement and the Davis Agreement both define

Confidential Information as:

             [A]ny [Presidio] proprietary information, technical data,
             trade secrets or know-how, including, but not limited to,
             research, product plans, products, services, customer lists
             and confidential information regarding customers
             (including, but not limited to, customers of a Company
             Party on whom Employee has called or with whom
             Employee became acquainted during Employee’s term of
             employment),      markets,    software,     developments,
             inventions, processes, formulas, technology, designs,
                                          9
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 11 of 86 PageID #: 17




             drawings,     engineering,    hardware      configuration
             information, marketing, finances or other business
             information disclosed to Employee by a Company Party
             either directly or indirectly in writing, orally or by
             drawings or observation of parts or equipment.
             “Confidential Information” shall also include any
             information which is identified as confidential according
             to written company policy.

Ex. A § 2(a); Ex. B § 2(a). Semler and Davis each agreed not to use or disclose any

of Presidio’s Confidential Information and each agreed that they would hold in

confidence and would not disclose any confidential or proprietary information they

received from third parties that was subject to a duty on Presidio’s part to maintain

confidentiality under their respective agreements with Presidio. Ex. A § 2(c); Ex. B

§ 2(c).

      27.    The Semler Agreement and the Davis Agreement also prohibit Semler

and Davis, respectively, from soliciting Presidio employees, customers, suppliers,

or contracting parties and from attempting to induce those parties to reduce their

patronage of Presidio for the applicable Restricted Period. Under the Semler

Agreement, the Restricted Period is defined as “a period commencing on the date

hereof and ending 18 months after the Termination Date.” Ex. A § 1. Under the

Davis Agreement, the Restricted Period is defined as “a period commencing on the

date hereof and ending 12 months after the Termination Date.” Ex. B § 1(d). Both

the Semler Agreement and Davis Agreement define the Termination Date as the date

                                         10
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 12 of 86 PageID #: 18




on which the employee “ceases to be employed for any reason by” Presidio. Ex. A

§ 1; Ex. B § 1(e).

       28.     Specifically, Section 5(a) of the Semler Agreement provides that,

during the Restricted Period, Semler shall not:

               (i) employ, retain or engage (as an employee, consultant,
               or independent contractor), or induce or attempt to induce
               to be employed, retained or engaged, any Person who is or
               was within twelve (12) months preceding the Termination
               Date an employee, consultant or independent contractor of
               [Presidio];

               b. solicit, divert, take away, or attempt to solicit, divert or
               take away, any Person who is a customer or supplier of
               [Presidio] or who otherwise is a contracting party with
               [Presidio], as of the date hereof or at any time during the
               period commencing on the date hereof and ending on the
               Termination Date, to a Competing Business;

               c. induce or attempt to induce any Person who is a
               customer or supplier of [Presidio] or who otherwise is a
               contracting party with [Presidio], as of the date hereof or
               at any time during the period commencing on the date
               hereof and ending on the Termination Date, to reduce its
               patronage of such Company Party or to terminate any
               written or oral agreement or understanding or other
               relationships with such Company Party.

Ex. A § 5(a); see also Ex. B.§ 4.

       29.     Further, the Semler Agreement prohibits Semler from engaging in a

Competing Business for a period of eighteen months following the termination of

his employment with Presidio. Specifically, Section 2 of the Semler Agreement

states that:
                                             11
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 13 of 86 PageID #: 19




              During the Restricted Period, Employee agrees that
              Employee shall not, singly, jointly, or as a partner,
              member, employee, agent, officer, director, stockholder or
              equity holder (except as a holder, for investment purposes
              only, of not more than three (3%) percent of the
              outstanding stock or other equity of any company or other
              entity listed on a national securities exchange, or actively
              traded in a national over-the-counter market), lender,
              consultant, independent contractor, or joint venturer of any
              other Person, or in any other capacity, directly or
              beneficially: own, manage, operate, join, control, or
              participate in the ownership, management, operation or
              control of, or permit the use of her name by, or work for,
              or provide consulting, financial or other assistance to, a
              Competing Business anywhere in the Protected Territory.

Ex. A § 4.

       30.    Under Section 1 of the Semler Agreement, a Competing Business is

defined as:

              Any one or more of the following: (i) any business engaged in the
              ownership and operation of voice, data and/or security value added
              resellers, system integrators, interconnects or voice and/or data
              managed service providers (except manufacturers of products
              (hardware or software)); or (ii) any other material line of business in
              which [Presidio] is engaged as of the Termination Date, or with respect
              to which any Company Party is actively pursuing (including, without
              limitation, as a potential acquisition target) as of the Termination Date.

Id. at 1.

       31.    Under the Semler and Davis Agreements, Company Party is defined as,

“any of the Company or any direct or indirect parent, sister company, or subsidiary

of the Company; and “Company Parties” means, collectively, all of the foregoing

                                          12
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 14 of 86 PageID #: 20




entities” and the Company is defined as Presidio Networked Solutions, Inc.

Presidio. Ex. A § 1; Ex. B § 1(b).

      C.

      32.    RSI is one of Presidio’s direct competitors and frequently bids on the

same customer contracts that Presidio targets and solicits, including Presidio’s

               contracts.

      33.




                                         13
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 15 of 86 PageID #: 21




      34.




      D.     Davis and Semler’s Resignations from Presidio and Employment
             By RSI and Defendants’ Solicitation of Presidio’s Customers and
             Contracting Parties

      35.    Davis provided a letter of resignation to Presidio on May 22, 2019 and

her last day at Presidio was June 21, 2019. In her letter of resignation, Davis wrote

that she had “decided to take a position with a start-up company again and get back

to [her] original passion of being a manufacturer rep building something from the

ground floor up. I am looking to continue working with Presidio in the future to help

drive cloud business within        in the PacNW and Mountain States.”
                                         14
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 16 of 86 PageID #: 22




       36.   Upon information and belief, Davis was hired by an information

security vendor in or around June 2019 and worked there through April or May of

this year.

       37.   Semler,

                                                                             resigned

from Presidio on January 6, 2020 and was hired by RSI as Vice President of Sales

later that month.

       38.   On March 11, 2020, counsel for Presidio sent Semler a letter notifying

him of the violation of his obligations in the Semler Agreement and Presidio’s intent

to enforce its rights in connection with any further violation of his obligations.

Presidio also provided a copy of the letter and the Semler Agreement to RSI.

Unfortunately, Presidio’s attempt to resolve the matter in a professional manner

failed as RSI and Semler ignored their obligations.

       39.   Furthering the campaign to steal Presidio assets, RSI and Semler

solicited and recruited Timothy Ellis (“Ellis”), Director Sales at Presidio. They were

successful and Ellis joined Presidio in March 2020 as Chief Information Security

Officer.

       40.   Semler and RSI continued their efforts by soliciting Davis for an

account manager position at RSI. Davis was hired by RSI as a Senior Account

Manager shortly thereafter, in April or May 2020.
                                         15
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 17 of 86 PageID #: 23




      41.    Semler and Davis have since acted together and at the direction and

with the encouragement of RSI, to solicit – and have directly contacted – certain of

Presidio’s customers, including the                                 ,               and

      all of which Semler and Davis serviced and managed on behalf of Presidio in

connection with their employment by Presidio. Semler and Davis have used and are

using a business model developed by using Presidio’s confidential information,

specifically pricing information, margin information, and customer requirements, in

connection with their solicitation efforts.

      42.    For example, Semler and Davis both have knowledge of Presidio’s

confidential pricing information associated with the solutions and services Presidio

provides to its customers. This information includes business strategies regarding

decisions as to how Presidio allocates margins and pricing differences between retail

and deal registration prices, and how low or high Presidio is able to price its services

and solutions. Semler and Davis are using that knowledge to propose pricing lower

than what Presidio currently provides or than what Presidio would be able to provide

to capture the customer accounts for RSI and take them away from Presidio.

      43.    Semler and Davis also both have knowledge concerning Presidio’s

customers’ requirements and knowledge of information concerning Presidio’s

customers’ refresh or renewal cycles.         For example, Semler and Davis have

knowledge of certain customers’ requirements concerning licensing protocols used
                                       16
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 18 of 86 PageID #: 24




by certain suppliers (e.g., a customer’s willingness or refusal to use certain licensing

programs from certain suppliers). Upon information and belief, Semler and Davis

are using this information regarding which suppliers RSI can and cannot use to craft

and propose alternative solutions to Presidio’s customers.

      44.    Further, Semler and Davis have been and are actively engaged in the

solicitation of Presidios suppliers and strategic partners to solicit their partnerships

with RSI in connection with their solicitation of Presidio’s customer accounts.

Semler and Davis are similarly using Presidio’s pricing and margin information, as

well as Presidio’s customer preferences and requirements, in approaching Presidio’s

suppliers.

      45.    On June 23, 2020, Presidio’s counsel sent a letter to RSI via Federal

Express describing the Defendants’ wrongful conduct, demanding that they cease

and desist from all such activity, and requesting additional information regarding the

wrongful conduct (i.e., communications regarding any efforts by Semler, Davis, or

RSI    to contact, communicate with or solicit, any of Presidio’s employees,

customers, suppliers or contracting parties and documents concerning Defendants’

possession, use or disclosure of Presidio’s confidential information). That same day,

Presidio’s counsel also sent a letter to Davis at the address specified in the Davis

Agreement, with a copy to RSI, describing her wrongful conduct and demanding

that she cease and desist from the solicitation of Presidio’s customers, specifically
                                         17
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 19 of 86 PageID #: 25




referencing the                                             and          and requesting

additional information regarding Davis’s wrongful conduct. Both letters sought a

response by June 26, 2020.

      46.       To date, Presidio has not received any response from Defendants and,

to the best of Presidio’s knowledge, Defendants have not accounted for or taken any

steps to remedy their wrongful conduct or provided the information requested by

Presidio.

      47.       Presidio has spent considerable time, money, and resources in

developing services and solutions for its customers specific requirements and needs.

If Defendants succeed in moving the                                                  and

      customer accounts from Presidio to RSI by utilizing Presidio’s confidential

information, Presidio would lose its entire investment and customer goodwill that

went into the services and solutions provided to those customers.

      48.       Defendants’ solicitation efforts also put into jeopardy Presidio’s future

contracts the                                              and       but for which they

will now have insight into Presidio’s confidential and strategic information.

      49.       Defendants’ solicitation of partnerships with Presidio’s key suppliers

and strategic partnerships threatens Presidio’s relationships with those suppliers and

partners and their ability to jointly solicit and service Presidio’s customer accounts.

For example, Semler and Davis possess competitively sensitive and confidential
                                    18
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 20 of 86 PageID #: 26




information regarding joint pricing and margins of the software, hardware, and

services that Presidio and its suppliers provide to Presidio’s customers. Semler and

Davis will undoubtedly disclose – if they have not already – the specifics of that

pricing information in an attempt to “beat” that pricing and move the customer

accounts for RSI.

      50.     RSI has been provided with copies of the Semler and Davis Agreements

and is therefore aware of the obligations contained in each agreement. Nonetheless,

RSI has been and is actively participating and encouraging Semler and Davis’

misconduct.

      51.     Further,



                                                                                RSI

then proceeded to recruit three of Presidio’s employees, all who had detailed and

specific knowledge of Presidio’s confidential information and sales strategies and

who had worked together during their employment by Presidio.

      52.     RSI is now soliciting those same customer accounts using the team of

former Presidio employees and their collective, specific, and detailed knowledge of

Presidio’s confidential information for its own benefit.

      53.

and RSI’s conduct in recruiting and using three Presidio employees and their
                                     19
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 21 of 86 PageID #: 27




knowledge of confidential information to solicit Presidio’s customers constitutes an

unfair and unlawful competitive advantage over Presidio and to Presidio’s detriment.

      54.    As a result of Defendants’ actions, Presidio has and will continue to

suffer irreparable injury for which there is no adequate remedy at law.

                                      COUNT I

                           BREACH OF CONTRACT:
                               Against Semler

      55.    Presidio hereby incorporates by reference each allegation set forth

above, the same as if fully set forth herein.

      56.    As a condition of his employment, Semler signed the Semler

Agreement.

      57.    Presidio has fully complied with all of its obligations under the Semler

Agreement.

      58.    The Semler Agreement is valid and enforceable and prohibits Semler

from: (i) soliciting Presidio’s customers, vendors, suppliers, contracting parties, and

employees for a period of eighteen (18) months following the cessation of his

employment with Presidio; (ii) working for a competing business for a period of

eighteen (18) months following the cessation of his employment with Presidio; and

(iii) taking, using, or disclosing confidential proprietary business information

belonging to Presidio.

                                          20
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 22 of 86 PageID #: 28




         59.   Semler has engaged in and is engaged in soliciting Presidio’s

customers, suppliers, contracting parties and/or strategic partners.

         60.   Semler has also solicited Presidio’s employees, specifically, Davis and

Ellis.

         61.   Semler is also employed by RSI, a direct competitor of Presidio, since

his resignation from Presidio.

         62.   By his aforementioned actions, Semler breached the Semler

Agreement.

         63.   As a direct and proximate result of Semler’s breaches of the Semler

Agreement, Presidio has suffered damages in an amount to be determined at trial.

In addition, Presidio has suffered and will continue to suffer loss of goodwill and

irreparable harm unless Semler’s unlawful conduct is enjoined.

                                      COUNT II

                            BREACH OF CONTRACT:
                                 Against Davis

         64.   Presidio hereby incorporates by reference each allegation set forth

above, the same as if fully set forth herein.

         65.   As a condition of her employment, Davis signed the Davis Agreement.

         66.   Presidio has fully complied with all of its obligations under the Davis

Agreement.

                                          21
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 23 of 86 PageID #: 29




      67.      The Davis Agreement is valid and enforceable and prohibits Davis

from: (i) soliciting Presidio’s customers, vendors, suppliers, contracting parties, and

employees for a period of twelve (12) months following the cessation of her and (ii)

taking, using, or disclosing confidential proprietary business information belonging

to Presidio.

      68.      Davis has engaged in and is engaged in soliciting Presidio’s customers,

suppliers, contracting parties and/or strategic partners.

      69.      By her aforementioned actions, Davis breached the Davis Agreement.

      70.      As a direct and proximate result of Davis’s breaches of the Davis

Agreement, Presidio has suffered damages in an amount to be determined at trial.

In addition, Presidio has suffered and will continue to suffer loss of goodwill and

irreparable harm unless Semler’s unlawful conduct is enjoined.




      72.




                                          22
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 24 of 86 PageID #: 30




      73.




      74.




      75.




                                     COUNT IV

                         TORTIOUS INTERFERENCE:
                                   Against RSI
      76.    Presidio hereby incorporates by reference each and every allegation set

forth above, the same as if fully set forth herein.

      77.    Presidio has a reasonable expectancy of entering into and continuing its

relationships with its employees and contracting counterparties.

      78.    RSI is tortiously and maliciously interfering with those expectations by

wrongfully soliciting employees to RSI.




                                          23
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 25 of 86 PageID #: 31




      79.    RSI’s tortious and malicious interference with Presidio’s contractual

and business relationships includes, but is not limited to, Defendants’ interference

with Presidio’s business and employment relationships with Semler and Davis.

      80.    Further, RSI has engaged in or is in the process of engaging in further

tortious and malicious interference with Presidio’s contractual and business

relationships by engaging in solicitation of Presidio’s customers, suppliers,

contracting parties and strategic partners.

      81.    The conduct engaged in by RSI will impair and harm Presidio’s

expectation of economic gain.

      82.    RSI intentionally interfered with said contractual relationships and

prospective business advantage an improper purpose and by utilizing improper

methods.

      83.    RSI’s interference was not justified or privileged.

      84.    As a direct and proximate result of RSI’s tortious interference with

contracts, Presidio has suffered and will continue to suffer loss of goodwill,

damages, financial injury and irreparable harm.




                                          24
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 26 of 86 PageID #: 32




                                      COUNT V

                            UNFAIR COMPETITION:
                             Against All Defendants

      85.    Presidio hereby incorporates by reference each and every allegation set

forth above, the same as if fully set forth herein.

      86.    RSI’s solicitation of three of Presidio’s employees, Semler, Davis, and

Ellis, and Defendants’ use of Semler, Davis, and Ellis’ high-level and intimate

knowledge of Presidio’s business, customers, contracting parties and strategic

partners constitutes unfair competition under Delaware and New York common law.

             87.    Defendants’ misappropriation of trade secrets by taking, using,

and/or disclosing Presidio’s confidential and proprietary information, further

constitutes unfair competition under Delaware and New York common law.

      88.    Defendants’ solicitation of other Presidio employees, customers,

suppliers, contracting parties and/or strategic partners, or using or accessing

Presidio’s confidential information, including but not limited to using Semler, Davis,

and Ellis’ high-level and intimate knowledge regarding Presidio’s customers,

suppliers, contracting parties and/or strategic partners, also constitutes unfair

competition under Delaware and New York common law.

      89.    Defendants have engaged in this conduct to gain a competitive

advantage over Presidio.

                                          25
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 27 of 86 PageID #: 33




      90.    As a direct and proximate result of Defendants’ unfair competition,

Presidio has suffered damages in an amount to be determined at trial. In addition,

Presidio has suffered irreparable harm and will continue to suffer irreparable harm

unless Defendants’ unlawful conduct is enjoined.

             WHEREFORE, Presidio respectfully requests that the Court enter an

Order as follows:

             A.     Enjoining Semler and Davis from soliciting Presidio’s

customers, suppliers, contracting parties strategic partners, and/or employees, and

from using or disclosing Presidio’s confidential information;

             B.

             C.     Awarding Presidio compensatory damages, attorneys’ fees,

costs, and expenses incurred in the prosecution of this action; and

             D.     Awarding Presidio such other and further relief as this Court

deems just and equitable under the circumstances.




                                         26
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 28 of 86 PageID #: 34




                                   SMITH, KATZENSTEIN & JENKINS LLP

                                     /s/ Kelly A. Green
                                   Laurence V. Cronin (No. 2385)
                                   Kelly A. Green (No. 4095)
                                   1000 West Street, Suite 1501
                                   P.O. Box 410
                                   Wilmington, DE 19899 (courier 19801)
                                   (302) 652-8400
                                   LVC@skjlaw.com
                                   KAG@skjlaw.com

                                   Attorneys for Presidio, Inc. Presidio
                                   Holdings Inc. and Presidio Networked
                                   Solutions LLC

OF COUNSEL:

SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
Robert S. Friedman
Danielle Vrabie
Kelly J. McCullough
30 Rockefeller Plaza
New York, New York 10112
(212) 635-8700
rfriedman@sheppardmullin.com
dvrabie@sheppardmullin.com
kmccullough@sheppardmullin.com

Date: June 30, 2020




                                     27
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 29 of 86 PageID #: 35




  IN THE COURT OF CHANCERY FOR THE STATE OF DELAWARE

PRESIDIO, INC., PRESIDIO                       )
HOLDINGS INC., and PRESIDIO                    )
NETWORKED SOLUTIONS LLC,                       )
                                               )      C.A. No. 2020-0536-MTZ
                        Plaintiffs,            )
          v.                                   )
                                               )
GREGORY SEMLER, CANDACE                        )
DAVIS, and RIGHT! SYSTEMS,                     )
INC.,                                          )
                                               )
                        Defendants.            )
                                               )

                             CERTIFICATE OF SERVICE

      I        hereby   certify   that    on   July     7,   2020,   a   copy   of   the

(PUBLIC VERSION) Verified Complaint and (PUBLIC VERSION) Opening

Brief in Support of Their Motion for Preliminary Injunction and Motion for

Expedited Proceedings were served on the following in the manner indicated:

                                      By Electronic Mail

                                        Steve Kelley
                                Aspirus Law Group, PLLC
                                   4545 NE 41st Street
                                    Seattle, WA 98105
                               Email: steve@aspiruslaw.com
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 30 of 86 PageID #: 36




July 7, 2020                       SMITH, KATZENSTEIN & JENKINS LLP

                                   /s/ Kelly A. Green
                                   Laurence V. Cronin (No. 2385)
                                   Kelly A. Green (No. 4095)
                                   1000 West Street, Suite 1501
                                   P.O. Box 410
                                   Wilmington, DE 19899 (courier 19801)
                                   (302) 652-8400
                                   LVC@skjlaw.com
                                   KAG@skjlaw.com

                                   Attorneys for Presidio, Inc., Presidio
                                   Holdings Inc. and Presidio Networked
                                   Solutions LLC




                                     2
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 31 of 86 PageID #: 37




  IN THE COURT OF CHANCERY FOR THE STATE OF DELAWARE
PRESIDIO, INC., PRESIDIO                 )
HOLDINGS INC., and PRESIDIO              )
NETWORKED SOLUTIONS LLC,                 )
                                         )
                 Plaintiffs,             )    C.A. No. 2020-0536-MTZ
                                         )
     v.
                                         )
GREGORY SEMLER, CANDACE                  )   PUBLIC VERSION
DAVIS, and RIGHT! SYSTEMS, INC.,         )   JULY 6, 2020
                                         )
                 Defendants.             )
                                         )
                                         )

          PLAINTIFFS’ OPENING BRIEF IN SUPPORT OF THEIR
              MOTIONS FOR PRELIMINARY INJUNCTION
                  AND EXPEDITED PROCEEDINGS

                               SMITH, KATZENSTEIN & JENKINS LLP
OF COUNSEL:                    Laurence V. Cronin (No. 2385)
SHEPPARD, MULLIN,              Kelly A. Green (No. 4095)
RICHTER & HAMPTON              1000 West Street, Suite 1501
LLP                            P.O. Box 410
Robert S. Friedman             Wilmington, DE 19899 (courier 19801)
Danielle Vrabie                (302) 652-8400
Kelly J. McCullough            LVC@skjlaw.com
30 Rockefeller Plaza           KAG@skjlaw.com
New York, New York 10112
(212) 635-8700                 Attorneys for Presidio, Inc., Presidio Holdings
                               Inc. and Presidio Networked Solutions LLC
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 32 of 86 PageID #: 38




                                         TABLE OF CONTENTS
                                                                                                                      Page

TABLE OF AUTHORITIES .................................................................................... ii

PRELIMINARY STATEMENT ...............................................................................1

FACTUAL BACKGROUND ....................................................................................3

I.       The Parties .......................................................................................................3

II.      Davis and Semler’s Contractual Obligations to Presidio ................................6

III.                                                   and RSI’s Hiring of Presidio’s
         Employees........................................................................................................7

ARGUMENT ...........................................................................................................10
I.       PRESIDIO IS ENTITLED TO A PRELIMINARY INJUNCTION TO
         PREVENT SEMLER AND DAVIS FROM CONTINUING TO
         VIOLATE THE AGREEMENTS .................................................................10
         A.       Presidio Is Likely to Succeed on Its Claims on the Merits .................10

                  i.        Presidio Is Likely to Succeed on Its Claim that Semler and
                            Davis Breached the Agreements ...............................................11

                  ii.       Presidio Is Likely to Succeed On Its Claim for Unfair
                            Competition ...............................................................................15
                  iii.      Presidio Is Likely to Succeed On Its Other Claims Against
                            RSI.............................................................................................16

         B.       Presidio Will Suffer Irreparable Harm If a Preliminary Injunction Is
                  Not Entered..........................................................................................19

         C.       The Balance of the Equities Favors Presidio ......................................20

II.      THIS COURT SHOULD ORDER EXPEDITED PROCEEDINGS ............21

CONCLUSION ........................................................................................................23



                                                             i
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 33 of 86 PageID #: 39




                                 TABLE OF AUTHORITIES
                                                                                                 Page(s)
Cases
Agilent Techs, Inc. v. Kirkland,
      2009 WL 119865 (Del. Ch. Jan. 20, 2009) ............................................ 15, 16

Air Prod. & Chems., Inc. v. Wiesemann,
      237 F.Supp.3d 192 (D. Del. 2017) ................................................................17

All Pro Maids, Inc. v. Layton,
      2004 WL 1878784 (Del. Ch. Aug. 9, 2004) ..................................................11
AM Gen. Holdings LLC v. Renco Grp., Inc.,
    2012 WL 6681994 (Del. Ch. Dec. 21, 2012) ................................................19
COPI of Del., Inc. v. Kelly,
     1996 WL 633302 (Del. Ch. Oct. 25, 1996) ...................................................12

Del. Exp. Shuttle, Inc. v. Older,
      2002 WL 31458243 (Del. Ch. Oct. 23, 2002) ...............................................11

Faw, Casson & Co. v. Cranston,
     Del. Ch., 375 A.2d 463 (1977) ......................................................................11
Giammargo v. Snapple Beverage Corp.,
    1994 WL 672698 (Del. Ch. Nov. 15, 1994) ..................................................22
Gomi Inv’rs, LLC v. Schimmell Holdings, Inc.,
     2006 WL 2304035 (Del. Ch. July 27, 2006) .................................................21

Hough Assoc., Inc. v. Hill,
     2007 WL 148751 (Del. Ch. Jan. 17, 2007) ...................................................11
Kan-Di-Ki, LLC v. Seur,
     2015 WL 4503210 (Del. Ch. July 22, 2015) .......................................... 13, 14

L&W Ins., Inc. v. Harrington,
    2007 WL 2753006 (Del. Ch. Mar. 12, 2007) ................................................13

                                                    ii
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 34 of 86 PageID #: 40




Newell Rubbermaid Inc. v. Storm,
     2014 WL 1266827 (Del. Ch. March 27, 2014) .............................................19
Pell v. Kill,
       Del. Ch., 135 A.3d 764 (2016) ......................................................................10

Presidio Inc., et al. v. Joseph Leonard and GuidePoint Security LLC,
      No. 2019-0298-JRS (Del. Ch. May 1, 2019) (TRANSCRIPT) ............. 10, 21
Raymond Revocable Tr. v. MAT Five LLC,
     2008 WL 2673341 (Del. Ch. June 26, 2008) ................................................22

Research & Trading Corp. v. Pfuhl,
     1992 WL 345465 (Del. Ch. Nov. 18, 1992) ..................................................14

Theravectys SA v. Immune Design Corp.,
     2015 WL 1308273 (Del. Ch. Mar. 9, 2015) ..................................................10
Travelers Casualty and Surety Co. v E.I. Du Pont De Nemours and Co.,
      2006 WL 4804689 (Del.Ch. Jan. 30, 2006) ..................................................21
Tristate Courier & Carriage, Inc. v. Berryman,
       2004 WL 835886 (Del. Ch. Apr. 15, 2004)............................................ 20, 21

WaveDivision Holdings, LLC v. Highland Capital Mgmt., L.P.,
    Del. Supr., 49 A.3d 1168 (2012) ...................................................................18
ZRii, LLC v. Wellness Acquisition Group, Inc.,
       2009 WL 2998169 (Del. Ch. Sept. 21, 2009) ................................................10




                                                     iii
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 35 of 86 PageID #: 41




      Plaintiffs Presidio, Inc., Presidio Holdings Inc. and Presidio Networked

Solutions LLC (collectively “Presidio”) seek expedited proceedings and a

preliminary injunction to enjoin Defendants Gregory Semler (“Semler”), a former

Presidio Vice President of Sales, Candace Davis (“Davis”), a former Presidio Senior

Account Manager, and their new employer and Presidio’s direct competitor, Right!

Systems Inc. (“RSI”, and collectively with Semler and Davis, the “Defendants”)

from soliciting Presidio’s customers, suppliers, vendors, contracting parties, and

employees and from using Presidio’s confidential information.

                        PRELIMINARY STATEMENT
      Defendants have recently started a coordinated effort to improperly steal

Presidio’s business with the                     . Defendants are conducting this

campaign, not through legitimate competition, but in breach of unambiguous

contractual obligations and use of confidential Presidio information. Instead of

building RSI’s business through proper means, Defendants have decided to take a

shortcut which threatens the significant investments that Presidio made in its

customer and supplier relationships.

      RSI has hired three former Presidio employees, including Semler and Davis,

within the past six months with the intent to take over contracts with and business

from certain of Presidio’s customers and suppliers that Semler and Davis were

responsible for managing while at Presidio. Semler, whose employment by RSI,

                                        1
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 36 of 86 PageID #: 42




alone, is a breach of the non-competition obligations in his employment agreement

with Presidio, also aided in RSI’s successful solicitation of Davis and Tim Ellis

(“Ellis”), former Director of Sales at Presidio, in further violation of his contractual

obligations.

       Presidio has also now learned that Semler and Davis are actively soliciting

certain of Presidio’s

                        whose accounts these individuals managed while at Presidio in

violation of their non-solicitation obligations. All of these actions were done with

RSI’s participation, knowledge and encouragement.

       Presidio has notified Defendants of the violations and Presidio’s intent to

enforce its rights under its agreements with Semler and Davis. Presidio’s efforts

have been roundly ignored, requiring prompt court intervention. Presidio faces a

threat of imminent harm and threats to its business and relationships with longtime

customers, suppliers, and vendors as a result of Defendants’ active and ongoing

solicitation.   Defendants’ failure and refusal to rectify or justify their past

misconduct requires a preliminary injunction in order to avoid imminent and

irreparable harm pending the final resolution of this matter.




                                           2
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 37 of 86 PageID #: 43




                           FACTUAL BACKGROUND
      The facts that support Presidio’s Motions for Preliminary Injunction and

Expedited Proceedings (the “Motions”) are set forth in greater detail in the

Declaration of Laura Baga, dated June 30, 2020 (the “Baga Dec.”) and the Verified

Complaint (the “Compl.”), dated June 30, 2020. The facts most pertinent to

Presidio’s Motions are summarized below.

I.    The Parties
      Presidio provides professional and managed services for advanced

information technology solutions, serving a large variety of customers across a

number of industries and sectors throughout the country. (Baga Dec. ¶ 2.) In

connection with providing these solutions and services, Presidio contracts with a

network of suppliers who serve as strategic partners providing hardware and

software (e.g., routers, switches, wireless systems) and collaborating with Presidio

to design and implement the customized networking and data solutions that Presidio

provides to its customers. (Id. ¶ 9.)

      In February 2014, Presidio hired Semler as a Vice President of Sales. (Compl.

¶ 18.) During his time at Presidio, Semler was based in Bellevue, Washington, but

oversaw and managed operations of sales teams for a number of Presidio’s customer

and supplier accounts located throughout the West Coast. (Baga Dec. ¶ 4.) As a

senior sales executive, Semler was also directly involved in (and thus has knowledge

                                         3
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 38 of 86 PageID #: 44




of) Presidio’s high-level business and sales strategies to obtain and retain Presidio’s

customer accounts in his region. (Id. ¶ 5.) Semler was also responsible for

developing and strengthening the business relationships between Presidio and its

customers and suppliers and developing high-level sales strategies to solicit and

service those accounts. (Id.; Compl. ¶¶ 18-19.) As relevant to this action, Semler,

during his time at Presidio, amassed a number of key contacts at Presidio’s current

and potential        customer accounts, as well as with the suppliers who provided

services and hardware for the solutions offered to and implemented with those

customers. (Baga Dec. ¶ 7; Compl. ¶ 18.)

      In January 2015, Presidio hired Davis as a Senior Account Manager. (Compl.

¶ 20.) Davis was responsible for soliciting, servicing, and maintaining certain of

Presidio’s customer accounts, primarily            customer accounts, in the Pacific

Northwest and Mountain state regions. (Id. ¶.) As relevant to this action, Davis was

the Senior Account Manager assigned to Presidio’s accounts with



           and                                      and

                    . (Baga Dec. ¶ 17.) Davis was also responsible for managing

the relationships with Presidio’s partner suppliers who partnered with Presidio in

providing solutions and services to those customer accounts. (Id. ¶ 6; Compl. ¶ 21.)



                                          4
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 39 of 86 PageID #: 45




      Davis reported to Semler throughout the duration of her employment at

Presidio. (Compl. ¶ 22.) Semler provided key               customer contacts to Davis,

facilitated meetings and introductions with his contacts, and assisted in the

solicitation and management of Presidio’s            customers and associated supplier

relationships for the accounts Davis managed. (Id.)

      During the course of their employment by Presidio, both Semler and Davis

were privy to competitive and confidential information concerning Presidio’s

customers (including the           accounts they managed). (Id. ¶ 23; Baga Dec. ¶¶

20, 22.) This information includes, but is not limited to pricing, margins, and

customer requirements and strategies. (Compl. ¶ 23; Baga Dec. ¶¶ 20, 22.) Presidio

uses this confidential information to tailor and execute its business and marketing

strategies to secure its customers and it is critical to Presidio’s ability to effectively

compete in a highly competitive market. (Baga Dec. ¶ 8.) This information is highly

confidential. Therefore, in order to ensure that its confidential and competitive

customer information cannot be used by employees who leave Presidio in the

solicitation of customers away from Presidio, Presidio requires its employees who

will have access to or who will be provided with that information to execute

confidentiality and non-solicitation agreements upon hire. (Compl. ¶ 24.) Semler

and Davis both executed these agreements with Presidio in which they

acknowledged that they would be privy to “detailed knowledge of competitively

                                            5
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 40 of 86 PageID #: 46




sensitive and important confidential information and trade secrets of [Presidio] and

[its] businesses, including information regarding the [Presidio’s] plans and

relationships with customers, suppliers and others” in connection with their

employment by Presidio and agreed not to use or disclose any of Presidio’s

confidential information. (See id. ¶ 25; Compl. Exhibit A, (Non-Competition, Non-

Solicitation and No-Hire Agreement, dated February 26, 2017 (the “Semler

Agreement”)), Exhibit B (Confidentiality, Invention Assignment, Non-Solicitation

and No-Hire Agreement, dated January 12, 2015 (the “Davis Agreement”)) § 2.)1

II.   Davis and Semler’s Contractual Obligations to Presidio
      The Semler Agreement and the Davis Agreement also prohibit Semler and

Davis, respectively, from soliciting Presidio employees, customers, suppliers, or

contracting parties and from attempting to induce those parties to reduce their

patronage of Presidio for the applicable Restricted Period. (Compl. Ex. A § 5, Ex.

B § 5.) Under the Semler Agreement, the Restricted Period is defined as “a period

commencing on the date hereof and ending 18 months after the Termination Date.”

(Compl. Ex. A § 1.) Under the Davis Agreement, the Restricted Period is defined

as “a period commencing on the date hereof and ending 12 months after the

Termination Date.” (Compl. Ex. B § 1(d).) Both the Semler and Davis Agreements



1
 The Semler Agreement and the Davis Agreement are collectively referred to “the
Agreements.”
                                     6
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 41 of 86 PageID #: 47




define the Termination Date as the date on which the employee “ceases to be

employed for any reason by” Presidio. (Compl. Ex. A § 1; Ex. B § 1(e).) Further,

the Semler Agreement also prohibits Semler from engaging in a Competing Business

for a period of eighteen months following the termination of his employment with

Presidio. (Compl. Ex. A § 4.)

III.                                      and RSI’s Hiring of Presidio’s
       Employees
       RSI is one of Presidio’s direct competitors and frequently bids on the same

customer contracts that Presidio targets and solicits, including Presidio’s

                   customer contracts. (Baga Dec. ¶ 12; Compl. ¶ 32.)




                        RSI began recruiting Semler to help them grow their
                                         7
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 42 of 86 PageID #: 48




business, utilizing his key contacts at Presidio’s

          and the suppliers who worked with Presidio on those accounts, with the

goal of taking business from Presidio. (Id.)

       On January 6, 2020, Semler resigned from Presidio and was hired by RSI as

Vice President of Sales – the same title he held at Presidio – later that month. (Id. ¶

37.) Semler and RSI then solicited and recruited Timothy Ellis (“Ellis”), Director

Sales at Presidio. (Id. ¶ 39.) They were successful and Ellis joined Presidio in March

2020 as Chief Information Security Officer. (Id.)

       On March 11, 2020, counsel for Presidio sent Semler a letter, with a copy to

RSI, notifying him of the violation of his obligations under the Semler Agreement

and Presidio’s intent to enforce its rights in connection with any further violation of

his obligations to Presidio. (Id. ¶ 38.) RSI and Semler ignored their obligations and

took no steps to rectify their actions, and, in fact, continued their efforts by soliciting

Davis, who had departed Presidio in June 2019, for an account manager position at

RSI. (Id. ¶ 40.) Davis was hired by RSI as a Senior Account Manager shortly

thereafter, in or around April or May 2020. (Id.)

       Semler and Davis have since acted together and at the direction and with the

encouragement of RSI, to solicit – and have directly contacted – certain of Presidio’s

customers, including the                                                             all of

which Semler and Davis serviced and managed on behalf of Presidio in connection

                                            8
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 43 of 86 PageID #: 49




with their employment by Presidio. (Id. ¶¶ 41-44; Baga Dec. ¶¶ 16-24.) Semler and

Davis are employing a business model developed by using Presidio’s confidential

information, specifically pricing information, margin information, and customer

requirements, in connection with their solicitation efforts, allowing them to propose

pricing lower than what Presidio currently provides or than what Presidio would be

able to provide to capture the customer accounts for RSI and take them away from

Presidio. (Baga Dec. ¶¶ 20-21; Compl. ¶ 42.) Semler and Davis are also using their

knowledge concerning Presidio’s customers’ requirements information and

information concerning Presidio’s customers’ refresh or renewal cycles to craft and

propose alternative solutions to Presidio’s customers and to approach Presidio’s

suppliers, in further breach of their non-solicitation obligations. (Baga Dec. ¶ 22;

Compl. ¶ 43.)

      On June 23, 2020, Presidio’s counsel sent a letter to Davis at the address

specified in the Davis Agreement, with a copy to RSI, and a separate letter to RSI to

inform them of the ongoing and unremedied violations and to demand that they cease

and desist from this cited misconduct. (Compl. ¶ 45.) Presidio provided copies of

the Agreements in its correspondence to RSI. (Id.) None of RSI, Semler, or Davis

have responded. (Id. ¶ 46.)




                                         9
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 44 of 86 PageID #: 50




                                   ARGUMENT

I.    PRESIDIO IS ENTITLED TO A PRELIMINARY INJUNCTION TO
      PREVENT SEMLER AND DAVIS FROM CONTINUING TO
      VIOLATE THE AGREEMENTS
      Under Delaware law, a movant for a preliminary injunctive relief must

demonstrate: (1) a reasonable probability of success on the merits at a final hearing;

(2) an imminent threat of irreparable injury; and (3) a balancing of the equities that

tips in the movants favor. ZRii, LLC v. Wellness Acquisition Grp., Inc., 2009 WL

2998169, at *8 (Del. Ch. Sept. 21, 2009); see also Presidio Inc., et al. v. Joseph

Leonard and GuidePoint Security LLC, No. 2019-0298-JRS, at 30-36 (Del. Ch. May

1, 2019) (TRANSCRIPT) (Trans. ID 63295654). For the reasons stated below,

Presidio has established each and every element necessary for the issuance of a

preliminary injunction against Defendants.

      A.     Presidio Is Likely to Succeed on Its Claims on the Merits
      A “reasonable probability of success” on the merits of an underlying claim “is

not necessarily a strong probability.” Theravectys SA v. Immune Design Corp., 2015

WL 1308273, at *4 (Del. Ch. Mar. 9, 2015). “This standard ‘falls well short of that

which would be required to secure final relief following trial, since it explicitly

requires only that the record establish a reasonable probability that this greater

showing will ultimately be made.’” Pell v. Kill, Del. Ch., 135 A.3d 764, 783 (2016)

(citations and quotation marks omitted).


                                           10
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 45 of 86 PageID #: 51




       As demonstrated by the accompanying Declarations and the Verified

Complaint, Presidio has demonstrated that it has a high likelihood of success on its

claims against Defendants.

             i.     Presidio Is Likely to Succeed on Its Claim that Semler
                    and Davis Breached the Agreements
      To be enforceable under Delaware law, an employment-related restrictive

covenant must: (1) meet general contract law requirements; (2) be reasonable in

scope and duration; (3) advance a legitimate economic interest of the enforcing

party; and (4) survive a balance of the equities test. Del. Exp. Shuttle, Inc. v. Older,

2002 WL 31458243, at *11 (Del. Ch. Oct. 23, 2002). The Semler and Davis

Agreements are valid and enforceable contracts under ordinary contract principles

because they manifest mutual assent by the parties, as evidenced by the signatures

on those agreements, and are supported by adequate consideration in the form of

employment by Presidio. See Hough Assoc., Inc. v. Hill, 2007 WL 148751, at *14

(Del. Ch. Jan. 17, 2007); Faw, Casson & Co. v. Cranston, Del. Ch., 375 A.2d 463,

466 (1977) (finding that the defendant’s signature provided written confirmation of

his agreement not to compete with the plaintiff for the period specified); All Pro

Maids, Inc. v. Layton, 2004 WL 1878784, at *3 (Del. Ch. Aug. 9, 2004) (“In

Delaware, employment or continued employment may serve as consideration for an

at-will employee’s agreement to a restrictive covenant.”).

      The Semler and Davis Agreements are also appropriately limited in scope and
                                          11
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 46 of 86 PageID #: 52




duration. The Semler Agreement prohibits Semler from soliciting Presidio’s

customers, suppliers, and employees, and from working for a competing business

for a period of eighteen (18) months after the termination of Semler’s employment

with Presidio. (See Compl. Ex. A §§ 1; 5.) The Davis Agreement prohibits Davis

from soliciting Presidio’s customers, suppliers, and employees for a period of one

year and is further limited to those Presidio customers and suppliers “with whom

[Davis] had contact or about whom [she] obtained confidential information or trade

secrets[.]” (See Compl. Ex. B §§ 1(d); 4.) See, e.g., COPI of Del., Inc. v. Kelly,

1996 WL 633302, at *5 (Del. Ch. Oct. 25, 1996) (“The two year restriction

prohibiting [defendant] from soliciting [plaintiff’s] customers is also reasonable.”).

      The Semler and Davis Agreements do not prohibit Semler or Davis from

soliciting Presidio’s customers or suppliers indefinitely. However, Semler and

Davis should be enjoined from their solicitation efforts for the restricted time periods

contained in their respective agreements with Presidio extending from the date of

the injunction in the event they do not cease their improper solicitation efforts. See

mindSHIFT Techs., Inc. v. Altobello, No. 9537-VCL (Del. Ch. June 23, 2014)

(ORDER) (Trans. ID 55627645). Extension of the restricted time periods contained

in these agreements ensures that Presidio will receive the contractual protections

afforded to it. See id. at 12 (in response to defendant’s argument “that the injunction

effectively will impose non-compete and non-solicitation periods lasting longer than

                                          12
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 47 of 86 PageID #: 53




the periods set forth in their agreements[,]” the Court stated, “the longer periods

result from [defendants’] decisions to breach the confidentiality restrictions in their

agreements, not from a judicial rewriting of the agreements.”)

      Furthermore, the Semler and Davis Agreements protect Presidio’s legitimate

interests in protecting its goodwill and confidential information from misuse. See

Kan-Di-Ki, LLC v. Seur, 2015 WL 4503210 (Del. Ch. July 22, 2015); see also L&W

Ins., Inc. v. Harrington, 2007 WL 2753006, at *11 (Del. Ch. Mar. 12, 2007)

(“protection of substantial business relationships and goodwill are legitimate

business interests whose impairment may give rise to irreparable harm”). Presidio

bargained for the preservation of its goodwill and longstanding relationships that it

has generated with its customers and suppliers over years of dedicating time and

resources to service those accounts. See Kan-Di-Ki, LLC, 2015 WL 4503210, at *20

(former employer “safeguarded its investment in” the former employee “by ensuring

that he could not sell himself directly to a competitor serving” the employer’s clients

and “cut out” the employer).

      Semler and Davis are now pursuing the very same accounts they solicited and

managed at Presidio on behalf of RSI, capitalizing on the contacts and account

relationships that they developed while at Presidio, and using their knowledge of

Presidio’s pricing and sales margins, as well as customer needs and preferences, to

solicit those accounts. (Baga Dec. ¶¶ 16-24; Compl. ¶¶ 34, 37.) Defendants will

                                          13
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 48 of 86 PageID #: 54




continue to interfere with these relationships to Presidio’s detriment if they are not

restrained. See, e.g., Research & Trading Corp. v. Pfuhl, 1992 WL 345465, at *12

(Del. Ch. Nov. 18, 1992) (“Interests which the law has recognized as legitimate

include protection of employer good will and protection of employer confidential

information from misuse.”).       Thus, the Semler and Davis Agreements are

enforceable under both general principles, and the additional restrictions imposed in

the case of restrictive covenants limiting employment.

      Semler and Davis’s coordinated efforts to solicit Presidio’s customers and

suppliers directly violates the non-solicitation provisions contained in their

agreements. See Kan-Di-Ki, LLC, 2015 WL 4503210, at *12-13 (former employee’s

assistance in acquiring business on behalf of new employer from vendors that

previously had been serviced by former employer). Moreover, Semler’s solicitation

of Presidio’s former employees, specifically, Ellis and Davis, on behalf of RSI are

additional breaches of Section 4 of the Semler Agreement. Finally, Semler’s

employment by RSI, one of Presidio’s direct competitors, is itself a violation of the

Semler Agreement.

      Further, Semler and Davis’s use and disclosure of Presidio’s confidential and

proprietary information in Defendants’ solicitation of those customers is also a

separate breach of Sections 2(a) and 2(c) of the Semler and Davis Agreements,

which prohibit Semler and Davis from using or disclosing Presidio’s confidential or

                                         14
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 49 of 86 PageID #: 55




proprietary information, including confidential information regarding Presidio’s

customers, and from disclosing confidential information of third parties that Presidio

has received and is subject to a duty of confidentiality. (See Compl. Ex. A, B § 2.)

      If Semler and Davis are not enjoined from engaging in these activities, they

will continue to breach their agreements, as demonstrated by their prior conduct.

Presidio notified Semler that he was in violation of the Semler Agreement in

connection with his efforts to solicit Ellis on behalf of RSI and not only did he not

cease those solicitation efforts, he went on to solicit Davis, the Presidio account

manager who worked on the specific             accounts that he and RSI have sought

and are seeking to solicit. (Baga Dec. ¶ 17, Compl. ¶¶ 37-46, 51-52.)

      Based on these facts, Presidio is likely to prevail on its Count I against Semler

and Count II against Davis for breach of their agreements with Presidio.

             ii.    Presidio Is Likely to Succeed On Its Claim for Unfair
                    Competition
      To prevail on a claim of unfair competition, a plaintiff must show that: (1) it

has a reasonable expectancy of entering a valid business relationship, (2) with which

the defendant wrongfully interferes, and (3) thereby defeats the plaintiff’s legitimate

expectancy and causes it harm. Agilent Techs, Inc. v. Kirkland, 2009 WL 119865,

at *5 (Del. Ch. Jan. 20, 2009).

      Presidio has a reasonable expectation of continuing its business relationships

with the customers, suppliers and other strategic partners that it has invested in. RSI
                                          15
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 50 of 86 PageID #: 56




hired Semler with the intent that he help them grow their business by capitalizing on

the relationships he formed with Presidio’s customers while soliciting and servicing

those customers for Presidio. (Compl. ¶¶ 34, 37.) RSI and Semler then recruited

the very account manager who serviced the                                  accounts at

Presidio that Defendants are now soliciting. (Baga Dec. ¶ 17, Compl. ¶¶ 40-44, 51-

52) Defendants are now using Presidio’s confidential customer information to

propose solutions to those customers at lower costs with the intent of replacing

Presidio, which would eliminate Presidio’s revenue and income stream from those

customers. (Baga Dec. ¶¶ 19-21; Compl. ¶¶ 41-44, 47-52.) Such conduct constitutes

unfair competition under Delaware law. Agilent Techs., Inc. , 2009 WL 119865, at

*9 (conduct that “prevent[ed] plaintiff from legitimately earning revenue” supported

claim for unfair competition).

      Based on these facts, Presidio has demonstrated the likelihood of success on

the merits of Count V of the Complaint.

             iii.   Presidio Is Likely to Succeed On Its Other Claims
                    Against RSI
      Presidio has also brought claims for                     (Count III) and tortious

interference (Count IV) against RSI. Though a movant need not establish a

likelihood of success on each and every claim it asserts, Presidio is likely to succeed

on the merits of these remaining claims as well.


                                          16
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 51 of 86 PageID #: 57
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 52 of 86 PageID #: 58




      A claim of tortious interference with contract requires the following five

elements: (1) the existence of a contract, (2) the alleged wrongdoer’s knowledge of

the contract, (3) intentional procurement of its breach, (4) without justification, and

(5) damages. WaveDivision Holdings, LLC v. Highland Capital Mgmt., L.P., Del.

Supr., 49 A.3d 1168, 1174 (2012). Here, Presidio has satisfied each of the elements

of the claim.

      First, as discussed above, the Semler and Davis Agreements are valid and

enforceable. Second, RSI was and is aware of the terms of these agreements. (See

Compl. ¶ 50.) Specifically, Presidio sent RSI a copy of the cease and desist letter it

sent to Semler on March 11, 2020, that notified Semler of his obligations and

enclosed a copy of the Semler Agreement. (Id. ¶ 38.) Third, despite RSI’s

knowledge of the Semler Agreement (and Semler’s obligations under it), RSI

intentionally interfered with Presidio’s contractual relationship with Semler by

deploying him to solicit business from certain of Presidio’s

accounts to solicit their business on RSI’s behalf (and to Presidio’s detriment). (See

id. ¶¶ 34, 41-44, 52-53.) Fourth, RSI cannot show that its actions were justified or

provide any information that it believes would justify the unlawful solicitation of

Presidio’s customers and employees. Lastly, it is already clear that RSI’s wrongful

conduct has exposed Presidio to harm as a result of a lost employee, Ellis, and if they

are not enjoined from their misconduct and Presidio’s customers move their business

                                          18
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 53 of 86 PageID #: 59




to RSI, Presidio will incur damages from the lost revenue for those customer

accounts. (See id. ¶¶ 47-49.) Accordingly, given that Presidio has shown a

reasonable likelihood of satisfying all five elements of this claim, injunctive relief is

proper pending final resolution of this action.

      B.     Presidio Will Suffer Irreparable Harm If a Preliminary
             Injunction Is Not Entered
      Pursuant to the Semler and Davis Agreements, Semler and Davis “agree[d]

that irreparable harm would occur” and “money damages are an inadequate remedy”

in the event of a breach of the Agreements and that Presidio is entitled to an “an

injunction or injunctions to restrain, enjoin and prevent breaches of” the

Agreements. (Compl. Ex. A § 7(f); Ex. B § 6(f).) Under Delaware law, “contractual

stipulation of irreparable harm may suffice to demonstrate irreparable harm,” and

such a stipulation alone suffices to “establish that element for the purpose of issuing

preliminary injunctive relief.” AM Gen. Holdings LLC v. Renco Grp., Inc., 2012

WL 6681994, at *4 (Del. Ch. Dec. 21, 2012) (internal quotations and citations

omitted); Newell Rubbermaid Inc. v. Storm, 2014 WL 1266827, at *11 (Del. Ch.

March 27, 2014) (finding that contractual stipulations of irreparable harm "have

been held to be sufficient to establish that element in order to issue preliminary

injunctive relief.”) Therefore, Semler and Davis’s acknowledgements in their

agreements that Presidio would suffer irreparable harm are sufficient to satisfy the

element of the standard for a preliminary injunction.
                                           19
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 54 of 86 PageID #: 60




      However, even in the absence of such a stipulation, Defendants have caused,

and without injunctive relief will continue to cause, irreparable harm to Presidio. In

Tristate Courier & Carriage, Inc. v. Berryman, 2004 WL 835886, at *13 (Del. Ch.

Apr. 15, 2004), this Court found that violation of a covenant not to solicit customers

would result in irreparable harm in the form of “loss (or foreseeable loss) of client

goodwill, and the suffering of the use of client [relationships] against it.” Here, there

is evidence that Defendants have already solicited the

                       accounts with the intent of replacing Presidio’s contracts with

those customers.     (Baga Decl. ¶¶ 19-24.)       If injunctive relief is not granted,

Defendants will only continue to solicit Presidio’s customers and suppliers and their

successful efforts would cause Presidio to lose customer and suppliers, equating to

loss of profits and customer patronage, which are damages that are difficult to

quantify. Tristate Courier & Carriage, Inc., 2004 WL 835886, at *13. The harm

incurred by Presidio will continue without judicial protection, thereby jeopardizing

Presidio’s continued relationships and irreparably damaging the value of Presidio.

      C.     The Balance of the Equities Favors Presidio
      Defendants, on the other hand, will suffer no harm from an order that merely

requires Semler and Davis to adhere to their contractual obligations to Presidio.

Defendants have no legitimate reasonable expectation that they may solicit

Presidio’s customers with whom Semler and Davis had contact and about whom

                                           20
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 55 of 86 PageID #: 61




they learned confidential information while working for Presidio. Further, Semler

and Defendants will be able to continue to pursue their livelihoods so long as they

does not engage in conduct that violates the clear provisions in the Agreements.

Semler and Davis are free to solicit any other customers for RSI, just not those who

they contacted or learned confidential information about during his employment at

Presidio.

      Accordingly, the balance of equities favors a grant of the requested

preliminary injunction. See TriState Courier & Carriage, Inc., 2004 WL 835886, at

*13-14; see also Presidio Inc. v. Leonard, No. 2019-0298-JRS, at 30-36 (Del. Ch.

May 1, 2019) (TRANSCRIPT) (Trans. ID 63295654).

II.   THIS COURT SHOULD ORDER EXPEDITED PROCEEDINGS
      This Court will grant expedited proceedings where the movant (1)

demonstrates a “sufficiently colorable claim” and (2) shows a “sufficient possibility

of a threatened irreparable injury” to justify the costs involved. Gomi Inv’rs, LLC v.

Schimmell Holdings, Inc., 2006 WL 2304035, at *1 (Del. Ch. July 27, 2006). Indeed,

“[i]f the Court ‘can’t say on the very face of the complaint … that an injunction

could not be an appropriate remedy,’ then a motion for expedited proceedings must

be granted.” Travelers Casualty and Surety Co. v E.I. Du Pont De Nemours and Co.,

2006 WL 4804689, at *1 (Del. Ch. Jan. 30, 2006) (quoting Radio Caracas Television



                                         21
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 56 of 86 PageID #: 62




v. Univisa, Inc., Del. Ch., C.A. No. 14056, Balick, V.C. (March 2, 1995) (Bench

Ruling) (emphasis added).

      A claim is colorable where the movant has asserted facts that, if true, suffice

to establish all elements of the claim at issue. See Raymond Revocable Tr. v. MAT

Five LLC, 2008 WL 2673341, at *3-4 (Del. Ch. June 26, 2008). In evaluating

motions to expedite proceedings, this Court “has followed the practice of erring on

the side of more [expedited] hearings rather than fewer.” Giammargo v. Snapple

Beverage Corp., 1994 WL 672698, at *2 (Del. Ch. Nov. 15, 1994).

      As discussed above, Presidio has met the higher burden of proof of

demonstrating that it is likely to succeed on the merits of each of its claims, and has

therefore met the lower “colorable” pleading standard which entitles it to an order

for expedited proceedings on its motion for a preliminary injunction.




                                          22
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 57 of 86 PageID #: 63




                                  CONCLUSION
      For the foregoing reasons, as well as those presented in the Verified

Complaint, Presidio respectfully requests that this Court grant its Motion to Expedite

Proceedings and its Motion for a Preliminary Injunction in the form attached to the

Motions.

June 30, 2020                      SMITH, KATZENSTEIN & JENKINS LLP

                         /s/ Kelly A. Green
OF COUNSEL:              Laurence V. Cronin (No. 2385)
SHEPPARD, MULLIN,        Kelly A. Green (No. 4095)
RICHTER & HAMPTON LLP 1000 West Street, Suite 1501
Robert S. Friedman       P.O. Box 410
Danielle Vrabie          Wilmington, DE 19899 (courier 19801)
Kelly J. McCullough      (302) 652-8400
30 Rockefeller Plaza     LVC@skjlaw.com
New York, New York 10112 KAG@skjlaw.com
(212) 635-8700
                         Attorneys for Presidio, Inc., Presidio Holdings
                         Inc. and Presidio Networked Solutions LLC

                                   WORDS: 4,983




                                         23
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 58 of 86 PageID #: 64




  IN THE COURT OF CHANCERY FOR THE STATE OF DELAWARE

PRESIDIO, INC., PRESIDIO                       )
HOLDINGS INC., and PRESIDIO                    )
NETWORKED SOLUTIONS LLC,                       )
                                               )      C.A. No. 2020-0536-MTZ
                        Plaintiffs,            )
          v.                                   )
                                               )
GREGORY SEMLER, CANDACE                        )
DAVIS, and RIGHT! SYSTEMS,                     )
INC.,                                          )
                                               )
                        Defendants.            )
                                               )

                             CERTIFICATE OF SERVICE

      I        hereby   certify   that    on   July     7,   2020,   a   copy   of   the

(PUBLIC VERSION) Verified Complaint and (PUBLIC VERSION) Opening

Brief in Support of Their Motion for Preliminary Injunction and Motion for

Expedited Proceedings were served on the following in the manner indicated:

                                      By Electronic Mail

                                        Steve Kelley
                                Aspirus Law Group, PLLC
                                   4545 NE 41st Street
                                    Seattle, WA 98105
                               Email: steve@aspiruslaw.com
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 59 of 86 PageID #: 65




July 7, 2020                       SMITH, KATZENSTEIN & JENKINS LLP

                                   /s/ Kelly A. Green
                                   Laurence V. Cronin (No. 2385)
                                   Kelly A. Green (No. 4095)
                                   1000 West Street, Suite 1501
                                   P.O. Box 410
                                   Wilmington, DE 19899 (courier 19801)
                                   (302) 652-8400
                                   LVC@skjlaw.com
                                   KAG@skjlaw.com

                                   Attorneys for Presidio, Inc., Presidio
                                   Holdings Inc. and Presidio Networked
                                   Solutions LLC




                                     2
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 60 of 86 PageID #: 66
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 61 of 86 PageID #: 67
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 62 of 86 PageID #: 68
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 63 of 86 PageID #: 69
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 64 of 86 PageID #: 70
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 65 of 86 PageID #: 71
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 66 of 86 PageID #: 72
                                                 EFiled: Jun 30 2020 11:20PM EDT
                                                 Transaction ID 65737592
                                                 Case No. 2020-0536-




June 30, 2020

By electronic filing

Register in Chancery
New Castle County Courthouse
500 North King Street
Wilmington, Delaware 19801

RE: Presidio, Inc., et al. v. Gregory Semler, Candace Davis, and
    Right! Systems, Inc.
    C.A. No. 2020-_____

Dear Sir or Madam:

      In accordance with Rules 5.1(e)(1)(ii) and 5.1(c), I certify that I confidentially

filed Plaintiffs’ Verified Complaint and supporting documents in compliance with

Rule 5.1.

Sincerely,

 /s/ Kelly A. Green

Kelly A. Green (No. 4095)

Words: 24
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 67 of 86 PageID #: 73
                                                 EFiled: Jun 30 2020 11:20PM EDT
                                                 Transaction ID 65737592
                                                 Case No. 2020-0536-
     IN THE COURT OF CHANCERY FOR THE STATE OF DELAWARE

PRESIDIO, INC., PRESIDIO                     )
HOLDINGS INC., and PRESIDIO                  )
NETWORKED SOLUTIONS LLC,                     )
                                             )
        Plaintiffs,                          )    C.A. No.
v.                                           )
                                             )
GREGORY SEMLER, CANDACE                      )
DAVIS, and RIGHT! SYSTEMS INC.,              )
                                             )
       Defendants.                           )

        PLAINTIFFS’ MOTION FOR EXPEDITED PROCEEDINGS

       Plaintiffs Presidio, Inc., Presidio Holdings Inc. and Presidio Networked

Solutions LLC (collectively “Presidio” or “Plaintiffs”), by and through its

undersigned attorneys and pursuant to Court of Chancery Rules 65 and 173(b),

respectfully move this Court for the entry of an order expediting proceedings in the

form attached. The grounds for this motion are set forth in Plaintiffs’ Opening Brief

in Support of Their Motions for Preliminary Injunction and Expedited Proceedings,

filed contemporaneously herewith.




                                         1
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 68 of 86 PageID #: 74




June 30, 2020                   SMITH, KATZENSTEIN & JENKINS LLP

                         /s/ Kelly A. Green
OF COUNSEL:              Laurence V. Cronin (No. 2385)
SHEPPARD, MULLIN,        Kelly A. Green (No. 4095)
RICHTER & HAMPTON LLP 1000 West Street, Suite 1501
Robert S. Friedman       P.O. Box 410
Danielle Vrabie          Wilmington, DE 19899 (courier 19801)
Kelly J. McCullough      (302) 652-8400
30 Rockefeller Plaza     LVC@skjlaw.com
New York, New York 10112 KAG@skjlaw.com
(212) 635-8700
                         Attorneys for Presidio, Inc., Presidio Holdings
                         Inc. and Presidio Networked Solutions LLC

                                WORDS: 73




                                     2
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 69 of 86 PageID #: 75
                                                 EFiled: Jun 30 2020 11:20PM EDT
                                                 Transaction ID 65737592
                                                 Case No. 2020-0536-
  IN THE COURT OF CHANCERY FOR THE STATE OF DELAWARE
PRESIDIO, INC., PRESIDIO                    )
HOLDINGS INC., and PRESIDIO                 )
NETWORKED SOLUTIONS LLC,                    )
                                            )
                    Plaintiffs,             )    C.A. No.
                                            )
       v.
                                            )
GREGORY SEMLER, CANDACE                     )
DAVIS, and RIGHT! SYSTEMS INC.,             )
                                            )
                    Defendants.             )
                                            )

     [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                  EXPEDITED PROCEEDINGS

      Upon consideration of Plaintiffs’ Motion for Expedited Proceedings and

Plaintiffs’ Motion for Preliminary Injunction, and for good cause shown,

      IT IS HEREBY ORDERED this ___ day of _____, 2020, as follows:

      1.    Plaintiffs’ Motion for Expedited Proceedings is granted.

      2.    A hearing on Plaintiffs’ Motion for a Preliminary Injunction is

scheduled for _____________, 2020 at ___:___ __.m. in Wilmington, Delaware.

      3.    Plaintiffs are entitled to conduct expedited discovery prior to the time

period prescribed in the Court of Chancery Rules.

                                      _____________________________
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 70 of 86 PageID #: 76
                                                 EFiled: Jun 30 2020 11:20PM EDT
                                                 Transaction ID 65737592
                                                 Case No. 2020-0536-
   IN THE COURT OF CHANCERY FOR THE STATE OF DELAWARE

PRESIDIO, INC., PRESIDIO                      )
HOLDINGS INC., and PRESIDIO                   )
NETWORKED SOLUTIONS LLC,                      )
                                              )
                    Plaintiffs,               )   C.A. No.
                                              )
       v.
                                              )
GREGORY SEMLER, CANDACE                       )
DAVIS, and RIGHT! SYSTEMS INC.,               )
                                              )
                    Defendants.               )
                                              )

       PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

      Plaintiffs Presidio, Inc., Presidio Holdings Inc. and Presidio Networked

Solutions LLC (collectively “Presidio” or “Plaintiffs”), pursuant to Rule 65(a) of the

Rules of the Court of Chancery of the State of Delaware, by and through their

undersigned counsel, move this Court for entry of a preliminary injunction. In

support of this Motion, Presidio relies on its Verified Complaint with exhibits and

declarations (“Verified Complaint”) and Plaintiffs’ Opening Brief in Support of

Their Motions for Preliminary Injunction and Expedited Proceedings (“Brief”). For

the reasons set forth in Presidio’s Verified Complaint and Brief, Presidio has

demonstrated that the preliminary injunction standards are met and therefore this

Motion should be granted.




                                          1
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 71 of 86 PageID #: 77




June 30, 2020                   SMITH, KATZENSTEIN & JENKINS LLP

                         /s/ Kelly A. Green
OF COUNSEL:              Laurence V. Cronin (No. 2385)
SHEPPARD, MULLIN,        Kelly A. Green (No. 4095)
RICHTER & HAMPTON LLP 1000 West Street, Suite 1501
Robert S. Friedman       P.O. Box 410
Danielle Vrabie          Wilmington, DE 19899 (courier 19801)
Kelly J. McCullough      (302) 652-8400
30 Rockefeller Plaza     LVC@skjlaw.com
New York, New York 10112 KAG@skjlaw.com
(212) 635-8700
                         Attorneys for Presidio, Inc., Presidio Holdings
                         Inc. and Presidio Networked Solutions LLC

                                WORDS: 108




                                     2
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 72 of 86 PageID #: 78
                                                 EFiled: Jun 30 2020 11:20PM EDT
                                                 Transaction ID 65737592
                                                 Case No. 2020-0536-
   IN THE COURT OF CHANCERY FOR THE STATE OF DELAWARE
 PRESIDIO, INC., PRESIDIO                      )
 HOLDINGS INC., and PRESIDIO                   )
 NETWORKED SOLUTIONS LLC,                      )
                                               )
                     Plaintiffs,               )   C.A. No.
                                               )
       v.
                                               )
 GREGORY SEMLER, CANDACE                       )
 DAVIS, and RIGHT! SYSTEMS INC.,               )
                                               )
                     Defendants.               )
                                               )

         [PROPOSED] ORDER FOR PRELIMINARY INJUNCTION
      WHEREAS, Plaintiffs have filed a Verified Complaint seeking injunctive

relief, a Motion for Expedited Proceedings and a Motion for Preliminary Injunction

in the above-captioned action; and

      WHEREAS, the Court has considered the moving and opposing papers

concerning Plaintiffs’ Verified Complaint, Motion for Expedited Proceedings and

Motion for Preliminary Injunction, supporting materials, and the arguments and

evidence submitted by the parties;

      IT IS HEREBY ORDERED this ____ day of ________, 2020 that Plaintiffs’

Motion is GRANTED as follows:

             1.     Defendants shall cease and desist from directly or indirectly

soliciting Plaintiffs’ customers, suppliers, contracting parties, strategic partners and

employees, or using or accessing Plaintiffs’ confidential information.


                                           1
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 73 of 86 PageID #: 79




             2.    Defendant Gregory Semler is enjoined from continuing

employment at Defendant Right! Systems Inc. and Defendant Right! Systems Inc.,

is enjoined from continuing to employ Defendant Gregory Semler.

             3.    Defendants shall not act in concert with anyone to violate the

terms of this Order.

             4.    This Order shall remain in effect until further notice from the

Court.


                                              _____________________________




                                        2
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 74 of 86 PageID #: 80




July 2, 2020

By Federal Express
Gregory Semler                            Candace Davis
2460 South 31st Court                     290 E Strong Road
Ridgefield, WA 98642                      Shelton, WA 98584

By Process Server
Right! Systems, Inc.
C/O John P. Minor
2600 Willamette Drive, NE
Suite C
Lacey, WA 98516


RE: Presidio, Inc. v. Gregory Semler, Candace Davis, and Right! Systems, Inc.
    C.A. No. 2020-0536-MTZ

To Whom It May Concern:

On June 30, 2020, we filed Plaintiffs’ Verified Complaint and Plaintiffs’ Opening
Brief in Support of Their Motion for Preliminary Injunction and Expedited
Proceedings as Confidential Filings. Pursuant to Court of Chancery Rule 5.1,
enclosed are the proposed public versions of the Confidential Filings. These
versions will be filed with the Court in compliance with Rule 5.1 if you do not
designate any Confidential Information in response to this notice by 3:00 p.m. on
July 6, 2020.

Enclosed is a copy of Court of Chancery Rule 5.1 for your reference.

Sincerely,

 /s/ Kelly A. Green

Kelly A. Green (No. 4095)

Enclosure
        Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 75 of 86 PageID #: 81
                                                         EFiled: Jun 30 2020 11:20PM EDT
                    SUPPLEMENTAL INFORMATION PURSUANT      TO RULE 3(A)
                                                         Transaction ID 65737592
                         OF THE RULES OF THE COURT OF CHANCERY
                                                         Case No. 2020-0536-
       The information contained herein is for the use by the Court for statistical and administrative purposes
only. Nothing stated herein shall be deemed an admission by or binding upon any party.

1. Caption of Case: Presidio, Inc., Presidio Holdings Inc. and Presidio Networked Solutions LLC, Plaintiffs v.
   Gregory Semler, Candace Davis, and Right! Systems, Inc., Defendants

2. Date Filed:        June 30, 2020

3. Name and address of counsel for plaintiff(s):      Laurence V. Cronin (No. 2385)
                                                      Kelly A. Green (No. 4095)
                                                      Smith Katzenstein & Jenkins, LLP
                                                      1000 North West Street, Suite 1501
                                                      Wilmington, Delaware 19801
                                                      (302) 652-8400
                                                      LVC@skjlaw.com
                                                      KAG@skjlaw.com

4. Short statement and nature of claim asserted:      Injunctive relief and breach of contract.

5. Substantive field of law involved (check one):
     Administrative law                  X Labor law                                Trusts, Wills and Estates
     Commercial law                         Real Property                           Consent trust petitions
     Constitutional law                     348 Deed Restriction                    Partition
     Corporation law                        Zoning                                  Rapid Arbitration (Rules 96,97)

     Trade secrets/trade-mark/or other intellectual property                          Other

6. Related cases, including any Register of Wills matters (this requires copies of all documents in this matter to
be filed with the Register of Wills):       None.

7. Basis of court’s jurisdiction (including the citation of any statute(s) conferring jurisdiction):

      10 Del. C. § 341 and contractual.

8. If the complaint seeks preliminary equitable relief, state the specific preliminary relief sought.
        Preliminary Injunction

9. If the complaint seeks a TRO, summary proceedings, a Preliminary Injunction, or Expedited Proceedings,
check here X . (If #9 is checked, a Motion to Expedite must accompany the transaction.)

10. If the complaint is one that in the opinion of counsel should not be assigned to a Master in the first instance,
check here and attach a statement of good cause.


                                       /s/ Kelly A. Green (No. 4095)
                                     Signature of Attorney of Record & Bar ID
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 76 of 86 PageID #: 82
                                                 EFiled: Jun 30 2020 11:20PM EDT
                                                 Transaction ID 65737592
                                                 Case No. 2020-0536-




June 30, 2020

By electronic filing

Ms. Sheila Boyer
Register in Chancery
New Castle County Courthouse
500 North King Street
Wilmington, Delaware 19801

RE: Presidio, Inc., et al. v. Gregory Semler, Candace Davis, and
    Right! Systems, Inc.
    C.A. No. 2020-_____

Dear Ms. Boyer:

      Please prepare a summons for service, pursuant to 6 Del. C. § 2708 and

Sections 7(c) and 7(e)(iii) of the Non-Competition, Non-Solicitation and No-Hire

Agreement, on the following defendant:

                                Gregory Semler
                             2460 South 31st Court
                             Ridgefield, WA 98642

Defendant will be served by Federal Express.

      Please prepare a summons for service, pursuant to 6 Del. C. § 2708 and

Sections 6(c) and 6(e)(iii) of the Confidentiality, Invention Assignment, Non-

Solicitation and No-Hire Agreement, on the following defendant:

                                 Candace Davis
                               290 E Strong Road
                               Shelton, WA 98584
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 77 of 86 PageID #: 83

Ms. Sheila Boyer
June 30, 2020
Page 2 of 2


Defendant will be served by Federal Express.

      Please prepare a summons for service, pursuant to 10 Del. C. § 3104, on

defendant, Right! Systems, Inc., by serving its registered agent at the following

address:

                               Right! Systems, Inc.
                               C/O John P. Minor
                            2600 Willamette Drive, NE
                                     Suite C
                               Lacey, WA 98516

      Defendant Right! Systems, Inc. will be served by ProLegal Process Servers,

400 Union Avenue SE, Suite 200, Olympia, WA 98501

      Please contact me if you have any questions.

Sincerely,

/s/ Kelly A. Green

Kelly A. Green (No. 4095)

163 words
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 78 of 86 PageID #: 84
                                                 EFiled: Jul 17 2020 09:26AM EDT
                                                 Transaction ID 65776484
                                                 Case No. 2020-0536-MTZ
  IN THE COURT OF CHANCERY FOR THE STATE OF DELAWARE

PRESIDIO, INC., PRESIDIO                    )
HOLDINGS INC., and PRESIDIO                 )
NETWORKED SOLUTIONS LLC,                    )
                                            )
                          Plaintiffs,       )
                                            )
                   v.                       )      C.A. No. 2020-0536-VCZ
                                            )
GREGORY SEMLER, CANDACE                     )
DAVIS, and RIGHT! SYSTEMS, Inc.             )
                                            )
                          Defendants.       )
                                            )

      ENTRY OF APPEARANCE OF RICHARD M. BECK AND
     CRAIG E. RUSHMORE AS COUNSEL FOR DEFENDANTS
 GREGORY SEMLER, CANDACE DAVIS, AND RIGHT! SYSTEMS, INC.

      Please enter the appearance of Richard M. Beck and Craig E. Rushmore, of

Klehr Harrison Harvey Branzburg LLP, 919 N. Market Street, Suite 1000,

Wilmington, Delaware 19801, as counsel for Defendants Gregory Semler, Candace

Davis, and Right! Systems, Inc. in the above-captioned action.
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 79 of 86 PageID #: 85




Dated: July 16, 2020                  KLEHR HARRISON
                                      HARVEY BRANZBURG LLP

                                      /s/ Craig E. Rushmore
                                      Richard M. Beck (DE Bar No. 3373)
                                      Craig E. Rushmore (DE Bar No. 6627)
                                      919 Market Street, Suite 1000
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 552-5501
                                      Facsimile: (302) 426-9193
                                      E-mail:      rbeck@klehr.com
                                                   crushmore@klehr.com

                                      Attorneys for Defendants Gregory
                                      Semler, Candace Davis, and Right!
                                      Systems, Inc.




                                      2
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 80 of 86 PageID #: 86
                                                 EFiled: Jul 17 2020 09:26AM EDT
                                                 Transaction ID 65776484
                                                 Case No. 2020-0536-MTZ


                        CERTIFICATE OF SERVICE


      I, Craig E. Rushmore, hereby certify that on July 17, 2020, the Entry of

Appearance of Richard M. Beck and Craig E. Rushmore As Counsel For

Defendants Gregory Semler, Candace Davis, and Right! Systems, Inc. was

served on the counsel listed below by File & ServeXpress.


                  SMITH, KATZENSTEIN & JENKINS LLP
                  Laurence V. Cronin (No. 2385)
                  Kelly A. Green (No. 4095)
                  1000 West Street, Suite 1501
                  Wilmington, DE 19899 (courier 19801)
                  Telephone: 302-652-8400
                  Email: LVC@skjlaw.com
                         KAG@skjlaw.com


                                     /s/ Craig E. Rushmore
                                     Craig E. Rushmore (No. 6627)
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 81 of 86 PageID #: 87
                                                 EFiled: Jul 17 2020 10:13AM EDT
                                                 Transaction ID 65776429
                                                 Case No. 2020-0536-MTZ
     IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

PRESIDIO, INC., PRESIDIO                       )
HOLDINGS INC., AND                             )
                                               )
PRESIDIO NETWORKED                             )
SOLUTIONS LLC,                                 )
                                               )
                          Plaintiffs,          ) C.A. No. 2020-0536-MTZ
                                               )
                                               )
       vs.                                     )
                                               )
GREGORY SEMLER, CANDACE                        )
                                               )
DAVIS, AND RIGHT! SYSTEMS,                     )
INC.,                                          )
                                               )
                          Defendants.          )

 STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME
     FOR DEFENDANTS’ RESPONSE TO MOTION TO EXPEDITE
            PROCEEDINGS AND PLAINTIFFS’ REPLY

       Plaintiffs Presidio, Inc., Presidio Holdings, Inc., and Presidio Networked

Solutions LLC and Defendants Gregory Semler, Candace Davis, and Right!

Systems, Inc., subject to the Court’s approval, hereby agree to extend, the opposition

and reply schedule for the Motion to Expedite Proceedings. The parties agree to

extend Defendants’ Response to the Motion to Expedite Proceedings until

12:00 p.m. on Monday July 20, 2020 and Plaintiffs’ reply deadline until 12:00 p.m.

Wednesday July 22, 2020. The purpose of the requested extension is to provide

defendants’ counsel additional time to review the pleadings and facts to respond to

the motion to expedite.




PHIL1 9025714v.1
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 82 of 86 PageID #: 88




 Dated: July 17, 2020                  Respectfully submitted,

 SMITH, KATZENSTEIN                    KLEHR HARRISON
 & JENKINS LP                          HARVEY BRANZBURG LLP

 /s/ Kelly A. Green                    /s/ Richard M. Beck
 Laurence V. Cronin (No. 2385)         Richard M. Beck (No. 3373)
 Kelly A. Green (No. 4095)             Craig E. Rushmore (No. 6627)
 1000 West Street, Suite 1501          919 N. Market Street, Suite 1000
 P.O. Box 410                          Wilmington, Delaware 19801
 Wilmington, Delaware 19899            Telephone: (302) 552-5501
 Telephone: (302) 652-8400             rbeck@klehr.com
 LVC@skjlaw.com                        crushmore@klehr.com
 KAG@skjlaw.com

 Attorneys for Plaintiffs              Attorneys for Defendants




SO ORDERED THIS ____ day of July, 2020.



                                           Vice Chancelor Morgan T. Zurn




                                     -2-
PHIL1 9025714v.1
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 83 of 86 PageID #: 89
                                                 EFiled: Jul 17 2020 10:13AM EDT
                                                 Transaction ID 65776429
                                                 Case No. 2020-0536-MTZ


                        CERTIFICATE OF SERVICE


      I, Craig E. Rushmore, hereby certify that on July 17, 2020, the Stipulation

and [Proposed] Order for Extension of Time for Defendants’ Response to

Motion to Expedite Proceedings and Plaintiffs’ Reply was served on the counsel

listed below by File & ServeXpress.


                  SMITH, KATZENSTEIN & JENKINS LLP
                  Laurence V. Cronin (No. 2385)
                  Kelly A. Green (No. 4095)
                  1000 West Street, Suite 1501
                  Wilmington, DE 19899 (courier 19801)
                  Telephone: 302-652-8400
                  Email: LVC@skjlaw.com
                         KAG@skjlaw.com


                                      /s/ Craig E. Rushmore
                                      Craig E. Rushmore (No. 6627)
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 84 of 86 PageID #: 90
                                                 EFiled: Jul 17 2020 01:49PM EDT
                                  GRANTED        Transaction ID 65777998
                                                 Case No. 2020-0536-MTZ
     IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

PRESIDIO, INC., PRESIDIO                       )
HOLDINGS INC., AND                             )
                                               )
PRESIDIO NETWORKED                             )
SOLUTIONS LLC,                                 )
                                               )
                          Plaintiffs,          ) C.A. No. 2020-0536-MTZ
                                               )
                                               )
       vs.                                     )
                                               )
GREGORY SEMLER, CANDACE                        )
                                               )
DAVIS, AND RIGHT! SYSTEMS,                     )
INC.,                                          )
                                               )
                          Defendants.          )

 STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME
     FOR DEFENDANTS’ RESPONSE TO MOTION TO EXPEDITE
            PROCEEDINGS AND PLAINTIFFS’ REPLY

       Plaintiffs Presidio, Inc., Presidio Holdings, Inc., and Presidio Networked

Solutions LLC and Defendants Gregory Semler, Candace Davis, and Right!

Systems, Inc., subject to the Court’s approval, hereby agree to extend, the opposition

and reply schedule for the Motion to Expedite Proceedings. The parties agree to

extend Defendants’ Response to the Motion to Expedite Proceedings until

12:00 p.m. on Monday July 20, 2020 and Plaintiffs’ reply deadline until 12:00 p.m.

Wednesday July 22, 2020. The purpose of the requested extension is to provide

defendants’ counsel additional time to review the pleadings and facts to respond to

the motion to expedite.




PHIL1 9025714v.1
Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 85 of 86 PageID #: 91




 Dated: July 17, 2020                  Respectfully submitted,

 SMITH, KATZENSTEIN                    KLEHR HARRISON
 & JENKINS LP                          HARVEY BRANZBURG LLP

 /s/ Kelly A. Green                    /s/ Richard M. Beck
 Laurence V. Cronin (No. 2385)         Richard M. Beck (No. 3373)
 Kelly A. Green (No. 4095)             Craig E. Rushmore (No. 6627)
 1000 West Street, Suite 1501          919 N. Market Street, Suite 1000
 P.O. Box 410                          Wilmington, Delaware 19801
 Wilmington, Delaware 19899            Telephone: (302) 552-5501
 Telephone: (302) 652-8400             rbeck@klehr.com
 LVC@skjlaw.com                        crushmore@klehr.com
 KAG@skjlaw.com

 Attorneys for Plaintiffs              Attorneys for Defendants




SO ORDERED THIS ____ day of July, 2020.



                                           Vice Chancelor Morgan T. Zurn




                                     -2-
PHIL1 9025714v.1
 Case 1:20-cv-00965-LPS Document 1-1 Filed 07/20/20 Page 86 of 86 PageID #: 92




           Court: DE Court of Chancery Civil Action

           Judge: Morgan Zurn

     File & Serve
  Transaction ID: 65776429

    Current Date: Jul 17, 2020

   Case Number: 2020-0536-MTZ

      Case Name: Presidio, Inc. v Gregory Semler

Court Authorizer: Morgan Zurn



/s/ Judge Morgan Zurn
